PER CURIAM.
By petition for writ of certiorari we are requested to review a decision of the District Court of Appeal, Second District reported at 216 So.2d 804, which allegedly conflicts with prior decisions of this Court and other District Courts of Appeal.
Our initial examination of the petition and record suggested a possible jurisdictional conflict. We issued the writ and have heard arguments on both jurisdiction and merits.
After a thorough consideration of the petition and record we are now led to conclude that no jurisdictional conflict of decisions is present. Finding, therefore, that the writ was improvidently issued, it is hereby discharged.
It is so ordered.
ROBERTS, DREW, ADKINS, and BOYD, JJ., concur.
ERVIN, C. J., dissents.